Citation Nr: 0902756	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the RO 
that denied service connection for PTSD, hearing loss and 
tinnitus.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

The veteran currently is not shown to have a bilateral 
hearing loss or tinnitus due to any event or incident of his 
period of active service.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by a 
bilateral hearing loss or tinnitus due to disease or injury 
that was incurred in or aggravated by active service; nor may 
a sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in February 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

In this regard, as the Board concludes that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, a careful review of the veteran's service and 
post-service treatment records does not reveal any indication 
or diagnosis of tinnitus, or hearing loss for VA purposes.  
The veteran's service records record essentially normal 
hearing, and his hearing was indicated to be normal upon 
service separation.  After service, the veteran's treatment 
records do not indicate any complaints of hearing loss or 
tinnitus.  

Based on this record, the Board finds that the veteran's 
claim of service connection for bilateral hearing loss and 
tinnitus must be denied.  The medical evidence in this case 
does not indicate that the veteran suffers from current 
disability.  Without a current diagnosis, a claim of service 
connection for such conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has hearing loss and tinnitus and, if so, whether 
such disabilities are related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of 
hearing loss or tinnitus and there is no medical evidence 
indicating that such conditions are related to the veteran's 
active duty service.  38 C.F.R. § 3.159(c)(4); see also Wells 
v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 
Vet. App. 375 (2002).  The Board therefore concludes that a 
VA examination of the veteran for such disabilities is not 
necessary in this case.  



ORDER

Service connection for a claimed bilateral hearing loss is 
denied.  

Service connection for claimed tinnitus is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for PTSD must 
be remanded for further action.  

Here, the Board notes that in June 1999, revised regulations 
concerning PTSD were published in the Federal Register 
reflecting the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen.  "Credible supporting evidence" does not mean that 
the veteran must definitively establish his personal 
engagement in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the veteran experienced such attack 
personally, without specifically showing his personal 
participation.  See Id.; see also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In this case, the veteran's medical records show that the 
veteran has been diagnosed with PTSD.  In addition, the 
veteran's service records indicate that the veteran had 
active service in the Republic of Vietnam.  The veteran's 
service personnel records indicate that he was attached to 
the 9th Infantry Division, Company A, 2nd Battalion, 47th 
Infantry.  

In addition, a July 2005 summary report from the Vet Center 
in Oakland, California, laid out three stressful events that 
underlie the veteran's PTSD claim.  The first incident 
occurred in approximately March 1967 approximately 20 miles 
south of Saigon.  The report indicates that the veteran was 
with his platoon on a daytime search and destroy mission when 
they encountered heavy automatic weapons fire, RPGs and small 
arms fire.  They returned fire, killing two enemy soldiers 
and wounding a third.  The report indicates that the veteran 
saw one of the dead with his intestines burst out onto the 
ground and the other with his head blown open and his brain 
exposed.  

The second incident occurred in approximately April 1967 
approximately 50 miles southwest of Saigon.  They were 
assisting another platoon when they came under fire again and 
took five casualties.  One was the platoon leader and a good 
friend of the veteran's.  This man was hit in the neck and 
seriously wounded.  Another man was a medic and was hit in 
the stomach.  The battle was indicated to have lasted for 
approximately an hour.  

The third incident occurred in approximately May 1967.  The 
report states that the veteran was returning from a mission 
when the personnel carrier in front of him hit an antitank 
mine and was blown up.  Two servicemen were indicated to have 
died in this incident, one basically cut in half by the TC 
hatch and one burned to death inside the vehicle.  No further 
details were given and no names were mentioned for any of the 
wounded or dead.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination in connection with his 
claim.  Here, the Board notes that the veteran's claims file 
indicates that the veteran has been diagnosed with PTSD based 
on his reported in-service stressors.  The Board also notes 
that the veteran should be allowed an opportunity to verify 
his active duty stressors.  

The RO should also undertake to determine whether the veteran 
engaged in combat during his service, and if so, apply the 
presumption available to combat veteran's under 38 U.S.C.A. 
§ 1154(b).  

Upon remand, the veteran should also be afforded an 
opportunity to submit any recent medical records or evidence 
that has not already been associated with the claims file.  
Here, the Board notes that the veteran has been receiving 
treatment at the Oakland, California, Vet Center, in 
connection with his PTSD, as well as the San Francisco VA 
Medical Center.  

The RO should update the veteran's claims file with records 
of the veteran's treatment at these facilities dated since 
July 2005 for the Vet Center and dated since September 2003 
for the San Francisco VA Medical Center.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his PTSD claim, but he was not provided with 
adequate notice of the type of evidence necessary to 
establish a disability rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD since service.  This should 
include treatment records from the 
Oakland, California, Vet Center dated 
since July 2005, and from the San 
Francisco VA Medical Center dated since 
September 2003.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of persons involved (especially the 
names of the fellow servicemen indicated 
to be killed or wounded), etc., relating 
to claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

The veteran should also be advised that 
he should provide buddy statements or 
other corroborating testimony that may 
support his stressors.  The RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.  

4.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS, dates during which the veteran was 
associated with his unit(s), and dates 
during which the veteran was in the 
Republic of Vietnam.  And the RO also 
should determine whether the veteran's 
service personnel records indicate that 
the veteran was engaged in combat 
service, to include during the periods 
covered by the veteran's described 
stressors.  A summary of the stressors, 
and all associated documents, should be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC), formerly 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  

The RO should also request that the JSRRC 
or NPRC, as appropriate, provide any 
morning reports, unit action, and unit 
status reports for the veteran's unit 
covering the dates specified by the 
veteran in regards to his alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all the evidence of 
record.  As appropriate, the RO should 
consider the application of 38 U.S.C.A. 
§ 1154(b).  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals








 Department of Veterans Affairs


